Citation Nr: 0429285	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  02-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date for additional 
compensation based on dependents.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel







INTRODUCTION

The veteran served on active duty from January 1993 to April 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the statement of the case indicates that 
a rating action was issued on August 17, 2002, and the 
veteran's representative made specific reference to this 
rating action in a statement received in December 2002.  
However, neither the rating action, nor the notice to the 
veteran is associated with the claims file.  In August 2004, 
the Board initiated contact with the RO and requested a copy 
of the documents.  However, after ongoing electronic mail 
exchanges, it was determined that the RO did not have copies 
of those documents.  Therefore, the Board has not had access 
to the particulars regarding the decision on appeal.  


FINDINGS OF FACT

1. The veteran filed an original claim for VA disability 
compensation and pension in June 1997.

2.  In an August 1997 rating decision, the RO granted service 
connection for asthma, along with other disabilities, and 
assigned noncompensable evaluations effective April 4, 1997.  

3.  By rating decision in September 1999, the veteran was 
granted increased evaluation to 30 percent for his bronchial 
asthma effective from the date of claim, April 4, 1997.  In 
September 1999, the RO notified the veteran in writing of the 
increase in his compensation benefits to 30 percent, 
effective from April 4, 1997.  The notification letter also 
informed the veteran that he must complete and return the 
enclosed VA Form 21- 686c, Declaration of Status and 
Dependents in order to receive additional compensation 
benefits for his dependents.

4.  The veteran's completed VA Form 21-686c, Declaration of 
Status of Dependents, dated August 5, 2002, was received on 
August 16, 2002.  A photocopy of the veteran's marriage 
certificate and birth certificates for the children were also 
received.

5.  The RO notified the veteran that his compensation award 
had been amended to include additional benefits for his 
spouse and children, effective September 1, 2002.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
September 1, 2002 for payment of additional benefits for a 
dependent spouse and children are not met.  38 U.S.C.A. §§ 
1115, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 
3.205, 3.400, 3.401 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the matter of an earlier effective 
date for the grant of additional compensation for dependents 
with respect to the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et. seq. (West 2002).  The Board has 
considered VA's duty to inform the veteran of the evidence 
needed to substantiate her claim and to assist her in 
obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  As explained below, the 
issue to be decided is whether the veteran filed a claim to 
add his spouse and children as dependents prior to September 
1, 2002.  The pertinent facts are not in dispute.  
Application of pertinent provisions of the law and 
regulations governing proof of dependency to the facts of 
this case will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no notice is necessary.  Therefore, 
based on the Court's decision in Manning, the Board concludes 
that the provisions of the VCAA are not applicable to this 
particular matter.  See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) and Mason v. Principi, 16 Vet. App. 129, 
132 (2002) [VCAA not applicable "because the law as mandated 
by statute and not the evidence is despositive of the 
claim"].

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the veteran has been accorded ample opportunity 
to present evidence and argument as required by the law.  See 
38 C.F.R. § 3.103 (2004).

On June 2, 1997, VA received the veteran's completed VA Form 
21-526 (Application for Compensation or Pension), which 
included the name of the veteran's spouse and the place and 
date of their marriage and her social security number as well 
as the names, dates of birth, and Social Security numbers for 
each child in his custody.  In August 1997, the RO granted 
service connection for asthma, along with other disabilities, 
and assigned April 4, 1997 as the effective date of the 
award.  

In a rating decision dated September 8, 1999, the RO granted 
an increased rating to 30 percent for bronchial asthma, 
effective April 4, 1997.  Therefore, the veteran's combined 
rating of 30 percent made him eligible for an additional 
amount of compensation for dependents.  See 38 U.S.C.A. 
§ 1115; 38 C.F.R. § 3.4(b)(2).  In a September 1999, the RO 
notified the veteran in writing of the increase in his 
compensation benefits, effective from April 4, 1997.  The 
notification letter also requested that the veteran submit 
the information pertaining to his dependents and that before 
payment for additional benefits could be made, the veteran 
must complete and submit a VA Form 21-686c.  The letter 
indicated that this form was one of several provided to the 
veteran for his use in providing the substantiating 
information to the RO.  

A completed VA Form 21-686c, Declaration of Status of 
Dependents, dated in August 2002, was received in August 16, 
2002.  Also included in this submission was a copy of a 
marriage certificate for the veteran and his spouse and birth 
certificates for the dependent children.  In August 2002, the 
RO notified the veteran that it had amended his compensation 
award to include additional benefits for his spouse and 
children, effective from September 1, 2002.  

Here, the veteran contends that he should receive additional 
compensation for his dependent spouse and children effective 
from September 1999, the date of the rating action that 
increased his evaluation for bronchial asthma to 30 percent.  
The veteran states that he provided the information about his 
marriage and his children at the time he filed his claim in 
June 1997 and that his spouse and children have continued to 
reside with him.  Additionally, the veteran reports that he 
only received the notification letter as the increased 
compensation in September 1999, but that he did not receive 
any form requesting information about his dependents.  The 
veteran stated that had he received such form he would have 
submitted it immediately.  The veteran states that he did not 
know he was not receiving compensation for his dependents 
until he visited the Houston, Texas RO in August 2002 and was 
advised of such by a VA employee.  The veteran also noted 
that his claims file also contained information on another 
veteran.

Under the applicable law, the effective date of an award of 
additional compensation or pension payable to or for a 
veteran on account of a dependent shall be the latest of the 
following dates: (1) date of claim, (2) date dependency 
arises, or (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action.  With regard to 
the date of claim, it means the following, listed in their 
order of applicability: (i) date of veteran's marriage, or 
birth of his or her child, or, adoption of a child, if the 
evidence of the event is received within one year of the 
event, otherwise (ii) date notice is received of the 
dependent's existence, if evidence is received within one 
year of the VA request.  38 C.F.R. § 3.401(b) (2004). 

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage and birth of 
children for purposes of determining entitlement, provided 
the statement contains the date (month and year) and place of 
the event, the full name and relationship of the other person 
to the claimant, and and social security numbers of 
dependents.  38 C.F.R. § 3.204(a)(1) (2004).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist. 38 C.F.R. § 3.652(a) (2004). When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found. 
38 C.F.R. § 3.652(b) (2004).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) 
[exclusions not factually applicable here], payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension or dependency and indemnity 
compensation may not be made for any period earlier than the 
first day of the calendar month following the month in which 
the award became effective. See 38 U.S.C.A. § 5111 (West 
2002); 38 C.F.R. § 3.31 (2004).

Generally, principles of administrative regularity dictate 
that there is a presumption that government officials have 
properly discharged their official duties.  See Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  Moreover, the 
veteran acknowledges that he received notification of the 
increase of his disability to 30 percent.  As there are no 
notations regarding returned mail, it is reasonable to find 
that the veteran received the September 21, 1999 notice.  

The Board notes that the claims file does include a copy of 
the notice letter advising the veteran of the increase.  The 
letter is date stamped to the file on September 21, 1999.  
The notice issued by the RO in Oakland, California included 
information concerning the completion of a VA Form 21-686c.  
It was apparently mailed to the veteran's last known address.  
The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992) [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.

In this case, no clear evidence to the contrary has been 
presented by the veteran which serves to rebut the 
presumption of regularity.  Instead, the veteran simply 
stated that he did not receive these letters and forms.  
However, bare assertions of non-receipt of United States mail 
without supporting evidence are insufficient to rebut the 
presumption of administrative regularity.  To the extent that 
veteran is challenging VA to "prove" that he did not receive 
the letters at issue, as a matter of law it is the veteran 
who must rebut the presumption of regularity.  See Ashley and 
Mindenhall, both supra. The veteran has not done so.

The Board does note that there is a section in the September 
1999 letter regarding deadlines for submitting information 
concerning dependents, in which the veteran was instructed to 
send the information in within 60 days "if possible" and 
that he would not receive back benefits if VA received his 
response after September 17, 1999.  This appears to be a typo 
as the veteran would have had 1 year from the date of the 
letter, that is until September 2000.  The Board acknowledges 
that these instructions are confusing; however, this letter 
did put the veteran on notice that he was not being 
compensated for his dependents and that he needed to complete 
the appropriate form.    

On July 1, 2001, the RO in Houston, Texas received the 
veteran's request for a transfer of his records from the RO 
in Oakland, California.  The records were permanently 
transferred from the Oakland RO to the Houston RO on October 
1, 2001.  As noted, VA received a completed VA Form 21-686c 
on August 16, 2002.  The first documented explanation from 
the veteran regarding when he learned of additional 
compensation for dependents, and his report of misfiled 
documents in his claims folder, appear on this form.  Also, 
in consistent statements of record, the veteran reports that 
he became aware of the situation during a visit with a VA 
counselor at the RO in Houston, Texas.  

The Board acknowledges the veteran's contentions that he had 
reported the information regarding his dependent spouse and 
children at the time he filed his original claim in June 
1997, and thus, the information was already of the record.  
The Board finds that the RO's request for the form was 
reasonable in the circumstances of this case.  The veteran's 
prior noncompensable evaluation had been in effect for 2 
years.  By this time, for all the RO knew, the status of the 
veteran's dependents could have been quite different from 
what was reflected in the original application.  The request 
for a new Declaration of Dependents contained in the 
September 1999 RO letter was perfectly reasonable in light of 
the increase in compensation then awarded.  The veteran's 
failure to respond to the RO's request meant that the RO was 
not informed of the actual status of his dependents between 
June 1997 and August 2002, more than five years later, when 
documentation of the current status of his dependents was 
received by the RO.  It is immaterial that his marital status 
had not changed; it is only sufficient that it could have and 
that the RO therefore needed to establish the veteran's 
current marital status.  

The law is clear that to establish entitlement to additional 
benefits for a dependent spouse, the mere fact that a veteran 
has submitted evidence showing that he or she is married is 
not sufficient to award such benefits.  The RO was not 
obligated to begin paying additional benefits for a dependent 
spouse based solely on the information provided on the 
original claim.  The veteran was required to follow through 
with specific information after VA compensation benefits were 
awarded to him, as required by law.  He failed to so.  As 
more than a year had elapsed since both the increase in the 
disability rating to 30 percent and the request for a VA Form 
21-686c had occurred, the RO was entitled to make the 
increase in compensation for dependents effective from the 
first day of the month following the month in which the claim 
for additional compensation for dependents was received.

Having carefully considered all evidence of record with 
regard to the veteran's argument in light of the applicable 
law, the Board finds that the veteran's contention is without 
merit.  Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.401, 
additional compensation would have been payable to the 
veteran if evidence of dependency had been received within 
one year of the September 1999 notification of the rating 
action announcing the award of increased compensation.  The 
veteran did not submit the Declaration of Status of 
Dependents form until August 2002, which was well after the 
expiration of one year since he had been informed of the 
necessity for providing such information.  The veteran does 
not dispute this.

In conclusion, the law provides that when dependency evidence 
is not received within the one-year time period, the 
effective date shall be the date of receipt of the claim.  
See 38 C.F.R. §§ 3.400, 3.401(b).  In this case, the 
veteran's claim requesting entitlement to additional benefits 
based on a dependent spouse, with proper evidence of such 
dependency, was not received any earlier than August 16, 
2002.  Accordingly, for the reasons and bases discussed 
above, the veteran's appeal must be denied on the basis of 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

To some extent, it appears that the veteran is raising what 
amounts to a theory of relief couched in equity.  However, 
the Board is bound by the law in such matters and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

Although the RO had been informed of the dependent's 
existence some years earlier, the RO was entitled, under the 
applicable law, to determine whether the marital status was 
the same when the increase occurred.  Thus, the Board is of 
the opinion that the RO assigned the earliest effective date 
possible for additional compensation benefits for the 
veteran's dependentes.  The effective date that the RO 
assigned was based on the date of receipt of the application 
for that benefit, with proof of dependency, in August 2002.  
The payment of increased compensation for the veteran's 
dependents actually commenced on September 1, 2002, pursuant 
to the provisions of 38 U.S.C.A. § 5111(a) and 38 C.F.R. § 
3.31 outlined above.  The Board concludes that an earlier 
effective date for increased compensation based on the 
veteran's spouse is not warranted.  Accordingly, the appeal 
is denied.


ORDER

An effective date earlier than September 1, 2002, for the 
award of additional VA compensation for the veteran's 
dependents is denied.
.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



